Citation Nr: 0844621	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and 
Employment Division in Albuquerque, New Mexico


THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code, after a declaration of 
rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1983 to February 1990 and again from November 1990 to 
May 1991.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 determination by 
the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Employment Division (VRE) in Phoenix, 
Arizona.  The veteran claims file is now in the jurisdiction 
of the Albuquerque RO.  This matter was before the Board in 
November 2005 when it was remanded for additional 
development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Historically, the veteran had received Title 38 U.S.C., 
Chapter 31, training and rehabilitation for veterans with 
service- connected disabilities and was declared 
rehabilitated in January 1996.  At that time his service-
connected disabilities were rated 40 percent, combined, based 
on ratings of 10 percent for residuals of a left knee injury; 
30 percent for irritable bowel syndrome; and 10 percent for 
left shoulder calcific tendonitis.  In March 2002, the 
veteran applied for additional VA vocational rehabilitation.

In November 2005, this matter was remanded so that the 
veteran could be afforded a functional capacity evaluation to 
ascertain the current limitations caused by his service-
connected disabilities and their effect on his ability to 
perform in his employed capacity.  The Board noted that there 
was evidence that the veteran's service-connected 
disabilities had worsened since he was declared rehabilitated 
in January 1996.  Specifically, the rating for his service-
connected left knee disorder had been increased to 20 
percent, and he was awarded service connection for an 
additional disability, memory loss, rated 10 percent.  His 
combined disability rating was 60 percent.  The matter was 
remanded to determine whether the veteran's disabilities had 
worsened to the extent that they precluded him from 
performing the duties of his occupation.

Thereafter, the veteran underwent a functional capacity 
evaluation in July 2006.  The evaluation report notes that 
the veteran "demonstrated the ability to perform the 
physical demands for work as a Veterans Service 
Representative according to his description of the job and a 
VA Representative Job Description that he provided for 
comparison."

However, since this evaluation in July 2006, the veteran has 
been awarded service connection for two additional 
disabilities in January 2008: low back sprain, rated 
20 percent; and mild right lower radiculopathy, rated 0 
percent.  His combined disability rating is now 70 percent.  
Consequently, the July 2006 evaluation is based on a less 
than complete picture of the veteran's service-connected 
disabilities, and regrettably, another functional capacity 
evaluation is necessary.  

As has been noted in the past, the record reflects there has 
been some difficulty with examination scheduling and with 
examination attendance.  As with any rehabilitation program 
or request for additional VA services, the successful 
development and implementation of the program depends on the 
full and effective participation of the recipient, and it is 
the veteran's responsibility to cooperate with VA staff.  38 
C.F.R. § 21.362(c)(1).  Without his cooperation, an informed 
determination regarding his reentrance into a rehabilitation 
program is not possible.  38 C.F.R. §§ 21.284(a), 21.362, 
21.364.

Accordingly, the case is REMANDED for the following:

1.  VRE should arrange for the veteran to 
be afforded a functional capacity 
evaluation to ascertain the current 
limitations caused by his service-
connected disabilities and their effect 
on his ability to perform in his employed 
capacity.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the evaluation.  Any 
studies deemed necessary must be 
completed.  The examiner must 
specifically comment on the functional 
impairment caused by the veteran's 
service-connected disabilities, and the 
effect of such impairment on his ability 
to perform in his occupation.  The 
examiner must explain the rationale for 
all opinions given.

2.  VRE should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

